Mollen, P. J. and Hopkins, J.,
dissent and vote to grant the writ of prohibition and deny the motion to dismiss, with the following memorandum: The petition presents a “substantial claim” of an act in excess of the court’s jurisdiction and violative of defendant’s privilege against self incrimination. Since such an important constitutional right is involved and, if the claim be established, the harm would be complete and irreparable upon disclosure of defendant’s private letter even to the court, much less the District Attorney, we believe the writ of prohibition should issue (La Rocca v Lane, 37 NY2d 575; Matter of Lee v County Ct. of Erie County, 27 NY2d 432). Reaching the merits, it is abundantly clear that to require defendant to disclose to the trial court and, if the court then so determines, to the District Attorney, the purely private letter here involved [being] the so-called “Searsdale letter” written by defendant to Dr. Tarnower on the morning of his death and thereafter retrieved by her from the post office] would indeed violate her right not to be compelled to be a witness against herself. To compel the turnover is to compel testimonial evidence in the form of defendant’s declarations of her most private thoughts (Boyd v United States, 116 US 616, 634-635; Schmerber *625v California, 384 US 757, 763-764; Couch v United States, 409 US 322, 327). As only just recently reiterated by the Court of Appeals, “production of an accused’s purely private papers may not be compelled, for then the State extracts testimonial disclosure, invading the ‘private inner sanctum of individual feeling and thought’ * * * that the Fifth Amendment was designed to protect” (People v Copicotto, 50 NY2d 222, 229). The subject turnover order is ultimately based upon the reciprocal discretionary discovery provisions of CPL 240.40 (subd 1). Although only subdivision 2 of said section expressly renders enforcement of prosecutorial discovery subject to constitutional limitation, such a limitation must be deemed to apply to reciprocal prosecutorial discovery under subdivision 1 as well. Surely, the Legislature could not have intended that the defendant’s constitutional rights be respected only when the prosecutor seeks judicial enforcement under the aforesaid subdivision 2 and not when he seeks additional and reciprocal discovery after the defendant has secured discretionary discovery. Although manifesting a laudatory sensitivity to constitutional requirements, the specifically articulated safeguard may be viewed as redundant in any event, as the statute must be presumed to accord with constitutional limitations. Indeed, in his Practice Commentaries to CPL 240.30 and 240.40, Joseph W. Bellacosa also notes the clear redundancy of express inclusion of such safeguard into the statutory language (McKinney’s Cons Laws of NY, Book 11A, Supplementary Pamphlet [1972-1980] ). In view of the foregoing, we conclude that prohibition lies and that the writ should issue to enforce that safeguard against compelled self incrimination provided by the statute and Constitution.